In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-19-00193-CV
                             ________________________


                      ROSIE ALEMAN SANCHEZ, APPELLANT

                                          VS.

                            RUBEN ALEMAN, APPELLEE



                         On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
            Trial Court No. DR-2018I-141; Honorable Roland D. Saul, Presiding


                                      June 24, 2019

                           MEMORANDUM OPINION
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Rosie Aleman Sanchez, appeals from the Final Decree of Divorce and

Modification of Parent-Child Relationship. However, she has failed to pay the required

filing fee. By letter dated June 5, 2019, the clerk of this court advised Sanchez that a

filing fee of $205 was overdue and that unless she was excused from paying court costs
under appellate rule 20.1, failure to pay the filing fee by June 17 would result in dismissal

of the appeal without further notice. See TEX. R. APP. P. 20.1, 42.3(c).


       To date, Sanchez has not responded to the clerk’s letter, paid the filing fee, made

other arrangements, or sought to proceed without payment of court costs. See TEX. R.

APP. P. 12.1(b), 20.1. Unless a party is excused from paying a filing fee, the clerk of this

court is required to collect filing fees set by statute or by the Texas Supreme Court when

an item is presented for filing. See id. at 5, 12.1(b). Although the filing of a proper notice

of appeal invokes an appellate court’s jurisdiction, if a party fails to follow the prescribed

rules of appellate procedure, the appeal may be dismissed. Id. at 25.1(b).


       Accordingly, having provided Sanchez a reasonable opportunity to cure this defect,

this appeal is dismissed for Sanchez’s failure to comply with a requirement of the

appellate rules and with a notice from the clerk requiring action within a specified time.

TEX. R. APP. P. 42.3(c).



                                                  Per Curiam




                                              2